 1

 2                                                                                       JS-6
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   EDWIN ROCKENBACH, individual,                 Case No. 2:21-cv-00039 MWF (JPRx)
                                                   [Ventura County Superior Court Case No.:
12                Plaintiff,                       56-2020-00547293]

13                                                 ORDER OF DISMISSAL
           vs.
14                                                 Complaint filed: November 20, 2020.
15   HYUNDAI MOTOR AMERICA,
                                                   Judge: Hon. Michael W. Fitzgerald
                  Defendant.
16

17
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties, the entire case is
18

19 dismissed with prejudice.

20

21 Dated: May 25, 2021
                                               MICHAEL W. FITZGERALD
22
                                               United States District Judge
23

24

25

26

27

28


                                  ORDER OF DISMISSAL
